              Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 1 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                      §
    In re:                                                            §      Chapter 11
                                                                      §
    GULFPORT ENERGY CORPORATION, et al.,1                             §      Case No. 20-35562 (DRJ)
                                                                      §      (Jointly Administered)
                                       Debtors.                       §
                                                                      §
                                                                      §
    GULFPORT ENERGY CORPORATION,                                      §
                                                                      §
                                       Plaintiff,                     §      Adv. Pro. No. 20-
                                                                      §
                                  v.                                  §
                                                                      §
    MIDSHIP PIPELINE COMPANY, LLC,                                    §
                                                                      §
                                       Defendant.                     §

                                                    COMPLAINT

             Gulfport Energy Corporation (“Gulfport Energy,” “Gulfport,” or “Plaintiff”), a debtor and

debtor in possession in the above-captioned chapter 11 cases (together with its affiliated debtors,

the “Debtors”), alleges for its Complaint against Defendant Midship Pipeline Company, LLC

(“Midship Pipeline,” “Midship,” or “Defendant”), upon knowledge of its own acts and upon

information and belief as to all other matters, as follows:




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
      Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport
      Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc.
      (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is: 3001 Quail Springs
      Parkway, Oklahoma City, Oklahoma 73134.
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 2 of 24




                                       INTRODUCTION

       Midship seized $75.6 million from Gulfport Energy by improperly drawing on a letter of

credit. This lawsuit seeks to recover that $75.6 million, as well as punitive damages, to address

Midship’s breach and wrongful conduct.

       In March 2017, Midship and Gulfport executed a Precedent Agreement for the

transportation of natural gas (together with its amendments, the “Agreement”). The parties

amended that agreement four times over the next three years to increase Gulfport’s minimum

volumes and address Midship’s construction delays. The parties agreed in the most recent of those

amendments (“Amendment No. 4,” dated June 2020) to restructure the volume requirements and

the credit assurance terms over the life of the Agreement such that Gulfport was to provide Midship

$32.9 million as a prepayment for reservation charges (“Prepayment”). Thereafter, Gulfport was

to provide Midship a $34 million surety bond (“Surety Bond”) in exchange for Gulfport being able

to reduce the amount of the posted Letter of Credit (“LC”) already in place from $75.6 million to

$12.2 million. Although Gulfport wanted to defer this fourth amendment until other terms then

under discussion (e.g., lower volumes and rates) were finalized, Midship implored Gulfport to

finalize the amendment in order to satisfy Midship’s creditors. Midship assured Gulfport that the

additional terms being discussed would be quickly negotiated into another amendment.

       On September 28, 2020, in accordance with Amendment No. 4, Gulfport paid Midship the

$32.9 million Prepayment. In the days following that payment, while the parties discussed the

specifics for effectuating the exchange of the new $34 million Surety Bond and the corresponding

$63.4 million reduction to the LC, without any notice to Gulfport, Midship suddenly instead drew

down the full $75.6 million LC. Midship later claimed that it did so because Gulfport failed to

provide the Surety Bond before October 1, as required in Amendment No. 4. Midship’s draw on

the LC violated the parties’ Agreement. The Agreement only permits Midship to draw on the LC
                                                2
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 3 of 24




if Gulfport owes “money, obligations and/or liabilities” to Midship and, even then, the Agreement

limits any draws to the specific amounts owed. Gulfport owed nothing to Midship. Midship took

these actions after Gulfport had just made a $32.9 million Prepayment and still maintained the

$75.6 million LC. At the time it submitted this $75.6 million draw (the “Draw Demand”), Midship

held $108.5 million of total credit assurance when it was only contractually entitled to $79.2

million. Any brief delay in Gulfport’s delivery of the Surety Bond did not reduce Gulfport’s total

credit assurance or otherwise harm Midship. In contrast, Midship’s actions drawing from the LC

were unauthorized by the Agreement and relied upon false statements.

       So why did Midship do this? Midship wanted to hold the $75.6 million hostage during the

negotiations of a potential fifth amendment to the Agreement and to build a cash reserve in

anticipation of a potential Gulfport bankruptcy. Midship was fully aware of Gulfport’s financial

distress in the weeks leading up to the draw, having described the possibility of a Gulfport

bankruptcy filing as “imminent” in a September 21, 2020 filing with the Federal Energy

Regulatory Commission (“FERC”). Knowing that Gulfport owed it no money—and with a

$32.9 million Prepayment from Gulfport already in hand—Midship falsely represented to the Bank

of Nova Scotia (“Scotia Bank”) that Gulfport owed Midship money as the basis for the

$75.6 million draw. Not only was the draw a breach, Midship’s conduct in effectuating that draw

was egregious and commercially unreasonable.         Midship’s actions exacerbated Gulfport’s

liquidity crisis. Midship continues to harm Gulfport and benefit itself by improperly holding the

Debtors’ funds.

       Midship now claims that it drew down the $75.6 million because Gulfport did not provide

a $34 million Surety Bond by October 1, 2020. Midship’s position is contrary to the plain contract

language: Midship claims that Gulfport’s failure to post a $34 million Surety Bond entitled it to



                                                3
         Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 4 of 24




draw more than double that amount against the LC. Midship’s position is also at odds with its

communications with Gulfport in the days leading up to the draw, in which the parties were

actively discussing the LC reduction that would occur when Gulfport posted the Surety Bond.

Midship never suggested that if Gulfport did not post the Surety Bond before October 1 it would

claim breach—much less that it would seize the entire $75.6 million from the LC as its purported

remedy. Midship cannot credibly argue that it was concerned with Gulfport’s ability to post the

bond—Gulfport provided Midship the $34 million Surety Bond that it was ready to execute on the

day Midship made its Draw Demand (five days before Scotia Bank dispersed the LC funds to

Midship). Midship refused to withdraw its Draw Demand, however, and persisted in its wrongful

conduct, ultimately seizing the $75.6 million.

       Nothing in the Agreement contemplates such an outcome. Tellingly, Midship continues to

seek to extract as much cash from Gulfport as possible by billing Gulfport at the Amendment No.

3 volume commitment levels in its most recent invoice, ignoring the new volume levels agreed to

in Amendment No. 4. But while Midship has—again unilaterally and without any notice or

explanation—invoiced Gulfport at the volume levels from the prior amendment, it continues to

hold the $32.9 million Prepayment Gulfport made pursuant to Amendment No. 4, and refuses to

relinquish the $75.6 million it unlawfully drew down on Gulfport’s LC. There is absolutely no

conceivable basis for Midship to do all three of these things at once, other than the unifying theme

of Midship acting on its knowledge of Gulfport’s imminent restructuring to seize as much Gulfport

pre-petition cash as possible, regardless of its lack of legal basis for doing so.

                                                 * * * * *

       To obtain leverage in ongoing contract negotiations and secure an advantageous cash

position prior to Gulfport’s bankruptcy, Midship made false statements to Scotia Bank and



                                                   4
         Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 5 of 24




wrongfully drew $75.6 million from the LC. Since then, Midship has never offered any factual

support for its representation in the Draw Demand that Gulfport owed Midship $75.6 million.

Midship acted in bad faith, causing substantial ongoing harm to Gulfport by materially reducing

its liquidity position. Its Draw Demand lacked any financial or contractual basis, violated the

Agreement, and relied on false statements. Gulfport brings this action to recover the $75.6 million

to the Debtors’ estate, as well as compensation for Midship’s breach and wrongful conduct in the

form of actual and exemplary damages, applicable pre- and post-judgment interest, and any fees

and costs available under the law.

                                PARTIES AND JURISDICTION

       1.      Plaintiff Gulfport Energy Corporation is a Delaware limited liability company with

its principal place of business in Oklahoma.

       2.      Upon information and belief, Defendant Midship Pipeline Company, LLC is a

Delaware limited liability company with its principal place of business in Texas.

       3.      Midship Pipeline Company is a wholly owned subsidiary of Cheniere Energy, Inc.,

(“Cheniere”). Cheniere is a Delaware corporation with its principal place of business in Texas. It

is the leading producer and exporter of liquefied natural gas in the United States.

       4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). The Debtors confirm their

consent, pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedures (“Bankruptcy

Rules”), to the entry of a final order by the Court.

       5.      Venue is proper pursuant to 28 U.S.C. § 1409.




                                                  5
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 6 of 24




                                        BACKGROUND

       1.      The Precedent Agreement

       6.      The Midship Pipeline is a 200-mile, 36-inch diameter pipeline that transports

natural gas from the STACK and SCOOP shale plays in Oklahoma’s Anadarko Basin.

       7.      On March 15, 2017, Gulfport and Midship entered into the Precedent Agreement.

See Ex. A, Mar. 15, 2017 Precedent Agreement.              Gulfport committed to ship at least

175,000 dekatherms (“DTH”) of natural gas per day for ten years. See id. § 1(A). In exchange,

Midship agreed to provide uninterrupted transportation service (“Firm Service”) at agreeable rates.

Id. The Precedent Agreement provided that transportation service would begin in April 2019

unless the pipeline was not placed into service until a later date. See id. § 1(B). It also provided

that the parties would enter enter into a Service Agreement, consisting of a gas transportation

agreement (“FTS Agreement”) and a negotiated rate firm transportation agreement (“Negotiated

Rate Agreement”), which would set forth the specific terms of the Firm Service, including the

transportation rates and quantities (the “Maximum Daily Transportation Quantity” or “MDTQ”).

The MDTQ functions as a reservation of pipeline capacity, and thus serves as both the maximum

volume that will be transported and the minimum volume that will be invoiced.

       8.      The Precedent Agreement required Gulfport to provide credit assurances in the

form of a Letter of Credit, Guaranty, cash deposit, or other “agreeable alternative form of credit

assurance.” See Ex. A § 3(C)(ii). The Precedent Agreement specifically restricted Midship from

drawing against its credit assurance for more than what Gulfport owed: “[Midship] shall not make

a claim against a Guaranty or draw against a Letter of Credit or Deposit except to the extent such

draw is necessary to cover amounts that are due and owed by [Gulfport] in accordance with the

applicable provisions of this Agreement, the Tariff and/or under the Service Agreement, as



                                                 6
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 7 of 24




applicable, and which amounts have not been timely paid by [Gulfport] in accordance with the

terms hereof or under the Service Agreement, as applicable.” Id.

       9.      On February 15, 2019, pursuant to the credit assurance requirements, Gulfport

secured a $75.6 million LC from Scotia Bank, which remained in place until Midship’s improper

draw on October 2, 2020.

       10.     Midship was late in getting the pipeline in service and did not actually begin service

until the second quarter of 2020, more than a year after the April 2019 date provided in the

Agreement. Gulfport thereafter began moving gas on the pipeline and shipped approximately

24,334,072 DTH of gas through September 2020. Gulfport timely paid Midship $11.9 million for

the volumes shipped. Indeed, Gulfport never missed a payment to Midship.

       2.      The Amendments to the Precedent Agreement

       11.     The parties amended the Precedent Agreement three times between 2017 and

February 2020. See Ex. B, June 14, 2018 Amendment No. 1 to Precedent Agreement; Ex. C,

Jan. 10, 2019 Amendment No. 2 to Precedent Agreement; Ex. D, Feb. 21, 2020 Amendment No. 3

to Precedent Agreement. These amendments increased Gulfport’s volume commitments, all while

Midship continuously failed to meet the deadlines for commencing pipeline operations and

initiating Gulfport’s shipments under the Agreement. On July 13, 2020, the parties executed

Amendment No. 4 to the Precedent Agreement. See Ex. E, July 13, 2020 Amendment No. 4 to

Precedent Agreement.

       12.     By executing Amendment No. 4, the parties amended the timing of Gulfport’s

volume commitment over the life of the Agreement and increased the total credit assurance posted,

from $75.6 million in the form of a letter of credit to $79.2 million in the form of a Prepayment,

Surety Bond, and a letter of credit.       Midship agreed to lower Gulfport’s MDTQ as of

October 1, 2020, in exchange for Gulfport making a $32.9 million Prepayment to Midship by
                                                 7
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 8 of 24




September 28, 2020, and posting the $34 million Surety Bond before October 1. Gulfport was

accordingly entitled to reduce the LC to $12.3 million upon posting the $34 million Surety Bond

and making the $32.9 million Prepayment. Midship understood that the LC reduction was a key

aspect of Amendment No. 4: according to Midship, the amendment provided “immediate liquidity

enhancement by allowing the LC to come down from ~$76M to ~$12M, plus ~$33M prepay, on

October 1.” See Ex. F, Aug. 14, 2020 Email from M. Manteris (Cheniere VP) to T. Peck (Gulfport

Senior Vice President).

       13.     Amendment No. 4 specifically limits the funds that Midship may draw against the

LC to “amounts that are due and owed” by Gulfport. See Ex. E § III(1) (amending Agreement

§ 3(C)(v)). The Precedent Agreement contained similar language requiring that, “[Midship] shall

not make a claim against a Guaranty or draw against a Letter of Credit or Deposit except to the

extent such draw is necessary to cover amounts that are due and owed by [Gulfport]. . . and . . .

have not been timely paid by [Gulfport].” See Ex. A § 3(C)(ii). Thus, the parties’ Agreement

reflected at all times that Midship would be allowed to draw on the LC if and only if amounts were

due and owed by Gulfport, and that the LC may only be drawn from “in an amount equal to” the

amount of any funds owed. Ex. E § III(1) (emphasis added) (amending Agreement § 3(C)(v)).

       14.     Amendment No. 4 Section III(1), which amends Agreement Section 3(C)(v), limits

draws to the following three circumstances, presented in the conjunctive:

       (a) any credit assurance . . . may be claimed, drawn or utilized by [Midship] in an
       amount equal to any and all money, obligations and/or liabilities due, owing or
       incurred to [Midship] by [Gulfport] . . . ,

       (b) notwithstanding anything to the contrary in a Letter of Credit or Surety Bond,
       any Letter of Credit or Surety Bond may be drawn immediately and in full by
       [Midship] if (i) any Letter of Credit or Surety Bond is not maintained or replenished
       in accordance with its terms or the terms of this Agreement or the Service
       Agreement (or otherwise become invalid or unenforceable except as permitted by
       this Agreement) or [Midship] receives notice that the provider of a Letter of Credit
       or Surety Bond is not renewing or extending such credit assurance or is otherwise
                                                8
         Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 9 of 24




       terminating such credit assurance, (ii) any Required Letter of Credit Increases (as
       defined in Section 3(C)(vi) below) do not occur by the Required Posting Deadlines
       (as defined in Section 3(C)(vi) below) or the Pre-Payment Amount or Surety Bond
       is not received by [Midship] by the date specified in Section 3(C)(vi) below, or (iii)
       [Gulfport] becomes Insolvent or terminates the Service Agreement (including
       taking action the purpose of which is to terminate the Service Agreement),

       and

       (c) as among any form of credit assurance provided by [Gulfport] to [Midship],
       including as between a Letter of Credit and any Surety Bond, such support may be
       drawn in any order determined by [Midship].

Ex. E § III(1) (emphasis added) (amending Agreement § 3(C)(v)). These sub-sections are stated

in a single sentence and connected by “and,” not “or.” Thus, all three sub-sections must be satisfied

for Midship to draw against the LC by any amount. And that makes sense: the only reason to

draw against credit assurance instruments is if an amount is owed and not otherwise secured—and

even then, the amount to be drawn is limited to the amount actually owed. By its terms, the

Agreement does not permit Midship to unilaterally draw down the LC in an amount of its choosing

in response to a perceived contract performance issue. Midship did not satisfy the three required

conditions in Section 3(C)(v) when it made its draw on October 2, 2020, and it did not limit its

draw to the amount it alleges it was owed, as that provision requires in any event, and as is

discussed in more detail below.

       3.      Midship’s Improper $75.6 Million Draw Against the Letter of Credit

       15.     Midship and Gulfport began negotiating a fifth amendment to the Precedent

Agreement in mid-September 2020. Gulfport sought adjusted volume commitments and increased

liquidity, and both parties offered revisions to the credit assurance provisions. While these

negotiations were underway, Gulfport continued to satisfy its obligations under the Agreement—

as it had done at all times since the inception of the Agreement.




                                                 9
       Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 10 of 24




       16.    Throughout these negotiations, Midship knew that Gulfport was in financial

distress. On September 21, 2020, Midship filed a Petition for Declaratory Order and Request for

Expedited Action with FERC, asking FERC to “issue a declaratory order to remove any potential

uncertainty as to whether Sections 4 and 5 of the Natural Gas Act (‘NGA’) provide the

Commission concurrent jurisdiction with the United States Bankruptcy Courts with respect to the

potential rejection of a Commission-jurisdictional firm transportation service agreement,

negotiated rate agreement, and associated surviving terms in a ‘Foundation Shipper’ precedent

agreement, all as amended and on file with the Commission (‘Jurisdictional Contract’), between

Midship and Gulfport Energy Corporation (‘Gulfport’).” See Ex. G, Sept. 21, 2020 Midship’s Pet.

for Declaratory Order, Midship Pipeline Co., No. RP20-1202 (FERC). Midship asserted in this

FERC filing that it “must prepare for the imminent possibility that Gulfport may file for

bankruptcy,” citing the depressed commodity prices and liquidity constraints raised in Gulfport’s

most recent Form 10-Q. Id. at 8-10.

       17.    In accordance with Midship’s completion of certain conditions precedent under

Amendment No. 4, Gulfport was due to post the Surety Bond before October 1. Gulfport and

Midship communicated multiple times each day in the final days of September regarding the credit

assurance requirements, term sheets, and ongoing negotiations for a potential fifth amendment.

See, e.g., Ex. H, Sept. 22, 2020 Email from Q. Hicks (Gulfport CFO) to M. Manteris (Cheniere

VP) (discussing timing of counterproposals and details on revised credit assurance); Ex. I,

Sept. 24, 2020 Email from M. Manteris to Q. Hicks (sending Midship’s Amendment No. 5 Term

Sheet and highlighting changes to MDTQ, term, rate, and credit assurance). Gulfport understood

that both parties were working in good faith to negotiate a fifth amendment and were raising

essential issues. Specifically, Gulfport relied on Midship’s express promise to act in good faith



                                               10
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 11 of 24




with respect to those negotiations: “Midship understands that the conditions of Gulfport entering

into the Service Agreement Amendment at this time is Midship’s agreement that (a) to the extent

requested by Gulfport, Midship shall negotiate in good faith regarding a further amended

agreement that considers Gulfport’s long term needs.” Ex. J, Aug. 24, 2020 Email from L. Cohen

(Midship Treasurer) to Q. Hicks et al.

       18.     When Midship submitted the Draw Demand, Gulfport did not owe Midship any

money under the Agreement, and Midship had full credit assurance in support of Gulfport’s

obligations: a $32.9 million Prepayment and a $75.6 million LC.

       19.     To be clear, Gulfport requested during negotiations that it be permitted to provide

a portion of the credit assurance in the form of a Surety Bond in order to reduce the amount of its

LC. Doing so would free up Gulfport’s overall liquidity because outstanding surety bond amounts

do not reduce availability under its revolving credit agreement while LCs do. Midship, however,

had repeatedly indicated its preference for a letter of credit over a Surety Bond, as it preferred one

consolidated instrument that would create a primary obligation and that could be immediately

drawn from on demand. Since it was Gulfport, and not Midship, that had requested a Surety Bond

in exchange for a reduction in the amount of the LC, Gulfport had no reason to anticipate that

Midship would take issue with any delay in delivery of the Surety Bond, much less that it would

seek to fully draw against the LC on that basis.

       20.     Throughout the parties’ discussions, Midship never once informed Gulfport that

Midship intended to claim that it was entitled to any relief under the Agreement, nor did Midship

ever give notice that it planned to draw down the full amount of the LC as its purported remedy.

Monday, September 28, 2020




                                                   11
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 12 of 24




       21.     On Monday, September 28, Gulfport wired to Midship $32.9 million in

immediately available funds in accordance with Amendment No. 4 Section III(1) as a “prepayment

for reservation charges (and any Covered Obligations).” Ex. E § III(1) (amending Agreement

§ 3(C)(vi)).   The $75.6 million LC remained in full effect at this point.            Thus, as of

September 28, Gulfport had provided Midship $108.5 million in credit assurance—almost

$30 million more than the $79.2 million in security Amendment No. 4 required.

Tuesday, September 29, 2020

       22.     On Tuesday, September 29, Gulfport’s CFO, Quentin Hicks, emailed Midship’s

Treasurer, Lisa Cohen: “Will you be executing the LC reduction amendments this morning? We

would like to get this reduced today if at all possible.” See Ex. K, Sept. 29, 2020 Email Chain at

9:01 AM Email from Q. Hicks to L. Cohen. Mr. Manteris responded that afternoon: “Hi Quentin,

our group is in all day budget meetings but Lisa and I would like to talk [to] you at 530 today. Can

you talk then?” Id. at 11:07 AM Email from M. Manteris to Q. Hicks. Mr. Hicks spoke with

Mr. Manteris by phone later that day about the terms of the potential fifth amendment, and

Mr. Manteris confirmed during that call that Midship would reduce the LC when Gulfport posted

the Surety Bond.

Wednesday, September 30, 2020

       23.     On Wednesday, September 30, Mr. Hicks emailed Mr. Manteris and Ms. Cohen at

8:29 AM: “As an update, we are working this morning to see if we can get a $34 MM surety in

place today and then reduce the LC posting with you guys to $12,272,587 per the terms of the

amended agreement. We will keep you posted.” See Ex. L, Sept. 30, 2020 Email Chain at

8:29 AM Email from Q. Hicks to M. Manteris et al. Mr. Manteris responded at 10:52 AM: “OK

thanks Quentin keep us posted.” Id. at 10:52 AM Email from M. Manteris to Q. Hicks.

Thursday, October 1, 2020

                                                12
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 13 of 24




       24.     On Thursday, October 1, Gulfport obtained from Alliant Insurance Services

(“Alliant”) a draft Surety Bond, for which Alliant requested confirmation that the form was

acceptable. Ex. M, Oct. 1, 2020 Email from C. Payne (Alliant) to R. Addison (Gulfport).

Friday, October 2, 2020

       25.     On Friday, October 2, at 10:26 AM, without any warning or notice to Gulfport,

Midship submitted a Form of Draw Certificate to Scotia Bank initiating a $75.6 million draw

against the LC. See Ex. N, Oct. 2, 2020 Draw Demand. Midship “certifie[d]” to Scotia Bank in

the Draw Demand that “[t]he amount demanded hereby represents funds due and owing by

[Gulfport] and said amount has not been previously paid. The amount demanded, hereby, when

received, will be used to satisfy the funds due and owing by [Gulfport].” Id. That representation

was false. Gulfport did not owe Midship any funds at that time—much less the $75.6 million

Midship requested in its Draw Demand.

       26.     At 11:24 AM that same day, Mr. Hicks emailed Mr. Manteris and Ms. Cohen: “Can

we jump on a call asap today to discuss the Surety being posted (which will happen in next hour

or so) and the reduction in the LC amount thereafter? Would a call at noon central work?” See

Ex. O, Oct. 2, 2020 Email Chain at 11:24 AM Email from Q. Hicks to M. Manteris & L. Cohen.

       27.     An hour and six minutes later, at 12:30 PM, Mr. Manteris sent an email to Pamela

Hardebeck, copying Mr. Hicks, and attaching a formal letter “in reference to the Service

Agreement and Precedent Agreement,” which stated: “Pursuant to Section 3(C)(vi)(b) of the

Precedent Agreement, you were obligated to provide an irrevocable surety bond, in the form of

Exhibit H to the Precedent Agreement, . . . in an amount equal to at least $34,000,000 . . . prior to

Oct. 1, 2020. You have failed to timely provide the Required Surety Bond and such failure has

resulted in a breach . . . .” See Ex. P, Oct. 2, 2020 Email from M. Manteris to P. Hardebeck.



                                                 13
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 14 of 24




       28.     Mr. Hicks responded by email two minutes later: “Can we get on a call to discuss

all this?” See Ex. Q, Oct. 2, 2020 Email from Q. Hicks to M. Manteris & P. Hardebeck. The

parties convened a call 30 minutes later to discuss, during which the representatives from Gulfport

asked the Midship executives to explain why Midship initiated a full draw on the LC when

Gulfport had made the required Prepayment and—as the parties had discussed over the preceding

five days—was prepared to send over a $34 million Surety Bond. The total credit assurance in

place at that point ($108.5 million) was more than the $79.2 million required under the Agreement.

The Midship executives affirmed that the reason they had drawn on the LC was because the Surety

Bond had not been in place before October 1. The Gulfport executives expressed their belief that

Midship was acting in bad faith under the circumstances and asked that Midship immediately

withdraw the Draw Demand. Midship refused and then immediately used its new leverage to

demand more advantageous terms in negotiating a potential fifth amendment to the Agreement,

suggesting that the draw dispute could be resolved if Gulfport would agree to Midship’s proposed

terms. Gulfport maintained its objection to the propriety of the Draw Demand.

       29.     Gulfport’s outside counsel sent a letter to Scotia Bank on October 2, alerting the

bank that, contrary to the representations in Midship’s Draw Demand, “[t]here has been no . . .

default, and Gulfport hereby directs you not to make any distribution on account of the Letter of

Credit until this dispute has been resolved.” See Ex. S, Oct. 2, 2020 Letter from S. Serajeddini to

Scotia Bank.

       30.     At 1:18 PM, Mr. Hicks emailed Mr. Manteris and Ms. Cohen, reiterating that

Gulfport had the Surety Bond ready to be provided to Midship, subject to clarification from

Midship as to the corresponding reductions to the LC: “We have the surety bond ready to go, but

want to have a better view of where we stand with you and your board/lenders on the [LC] funding



                                                14
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 15 of 24




and [LC] reduction issues before we release it.” See Ex. R, Oct. 2, 2020 Email Chain at 1:18 PM

Email from Q. Hicks to M. Manteris & L. Cohen.

       31. Mr. Manteris responded to Mr. Hicks at 3:03 PM, requesting that Gulfport provide a

copy of the unsigned Surety Bond. Id. at 3:03 PM Email from M. Manteris to Q. Hicks. Mr. Hicks

emailed the unsigned $34 million Surety Bond to Mr. Manteris, copying Ms. Cohen, at 4:07 PM.

Id. at 4:07 PM Email from Q. Hicks to M. Manteris.

Monday, October 5, 2020

       32.       Mr. Manteris called Mr. Hicks late in the evening on October 5 to explain that he

had been unable to convince Midship’s lenders to back off the Draw Demand.

Tuesday, October 6, 2020

       33.       On Tuesday, October 6, Gulfport’s outside counsel sent a letter to Midship stating

that the draw against the LC violated the Agreement and reiterating Gulfport’s request that

Midship withdraw its Draw Demand immediately. See Ex. T, Oct. 6, 2020 Letter from D. Donovan

to J. Stevens.

Wednesday, October 7, 2020

       34.       On Wednesday, October 7, at 11:38 AM, Midship responded to the letter from

Gulfport’s outside counsel, asserting that Gulfport breached the Agreement by failing to deliver

the Surety Bond before October 1, declining to waive the purported breach, and affirming its plan

to draw down the $75.6 million LC in its entirety. See Ex. U, Oct. 7, 2020 Email from M. Manteris

to P. Hardebeck. Midship further confirmed that it was “not accepting the surety bond provided

by you on October 2, 2020 and has exercised its right under the Service Agreement and Precedent

Agreement to draw the Letter of Credit in full.” Id. Midship has never explained its rationale for

contending that a slight delay in providing a Surety Bond when Midship was already secured in

excess of the contract requirements by its preferred form of assurance in a letter of credit

                                                 15
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 16 of 24




constitutes any amount owed by Gulfport, much less how that could possibly be construed as “an

amount equal to” the $75.6 million Midship seized through its Draw Demand.

       35.     Just minutes after Midship sent its letter asserting the technical breach as its basis

for drawing down on the LC, at 11:49 AM, Mr. Manteris sent Mr. Hicks an email addressing the

parties’ negotiations of a potential fifth amendment to the Agreement. See Ex. V, Oct. 7, 2020

Email from M. Manteris to Q. Hicks. Mr. Manteris wrote: “We appreciate the continued

conversation and look forward to additional discussions toward a mutually acceptable, potential

Amendment No. 5 that would provide Gulfport appropriate, agreed volume relief, has the full

support of Gulfport’s bondholders, and is manageable and equitable for Midship given its financial

obligations.” Id. Mr. Manteris’s email continued:

       You will have seen that we recently sent the attached notice to Gulfport rejecting
       the late, unsigned (by Gulfport) surety bond that Gulfport sent to Midship on
       Friday, October 2. The failure to deliver a surety bond on or by September 30 was
       a breach of the contract terms on file and approved by [FERC]. As we have
       discussed over the past few days, we find it unfortunate that this situation has
       presented itself, but the parties negotiated and expressly agreed specific
       requirements in Amendment No. 4 with specific consequences for breach.
       Accordingly, Midship is proceeding with the draw on the letter of credit.

Id. The content of Midship’s communications to Gulfport on October 7 and the sequence of events

make clear that Midship intended to use the draw as negotiation leverage.

       36.     Scotia Bank executed on Midship’s $75,600,000 Draw Demand in full on

October 7, disbursing the funds to Midship.

       4.      Midship’s Post-Draw Invoices to Gulfport

       37.     Midship also demonstrated its overall strategy of extracting as much pre-petition

cash from Gulfport as it can, regardless of its basis for doing so, by issuing invoices to Gulfport

for September and October volumes that purported to allocate the amounts due for those months

between the $75.6 million in LC funds that Midship continues to improperly hold and the


                                                16
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 17 of 24




$32.9 million Prepayment and also unilaterally and without explanation reverted to the

Amendment No. 3 MDTQ volume amounts in calculating the amounts due. Both of these actions

served to effectuate a unilateral seizure of the Debtors’ pre-petition cash by “crediting” these

inflated amounts against the LC and/or the Prepayment funds held by Midship in order to attempt

to convert those funds to Midship assets.

       38.     Just in the last week, for example, on November 5, 2020, Midship invoiced

Gulfport at the higher MDTQ levels that had been applicable under Amendment No. 3

(300,000 DTH), when the parties agreed in Amendment No. 4 that the MDTQ is reduced to

225,000 DTH. See Ex. W, Nov. 5, 2020 Invoice at 5; see also Ex. X, Oct. 6, 2020 Invoice at 5.

Because Midship invoiced 300,000 DTH instead of the contractually authorized 225,000 DTH (in

the November 5 invoice), this would result in Midship improperly “crediting” itself $604,500 more

from the Debtors’ $32.9 million Prepayment than it is actually due under the terms of the operative

Agreement. This unilateral and unexplained departure by Midship from the parties’ contractually

agreed terms reflects a transparent and similarly improper attempt by Midship to seize additional

Gulfport funds in anticipation of a chapter 11 filing.

       39.     Midship’s recent invoices also confirm that Midship did not credit the $75.6 million

drawn from the LC against some amount owed by Gulfport at that time—because Gulfport did not

owe Midship any amounts. Rather, Midship acknowledges in its October 2020 invoice to Gulfport

that it continues to hold those seized funds, stating that it “will apply $47,387.20 from the proceeds

of Standby Letter of Credit No. 05854395NYA to satisfy” a portion of the October amounts due

(with Gulfport’s $32.9 million Prepayment having been applied to satisfy most of the amount

invoiced).




                                                 17
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 18 of 24




       40.     Gulfport, including its subsidiaries and affiliates (the Debtors), filed for chapter 11

bankruptcy on November 13, 2020.

                          COUNT ONE: BREACH OF CONTRACT

       41.     Plaintiff incorporates all of the preceding allegations as if set forth herein.

       42.     Midship breached the Agreement by drawing against the LC for more than an

amount “equal to any and all money, obligations and/or liabilities due, owing or incurred,” as

required by Section III(1) of Amendment No. 4. See also Ex. A § 3(C)(ii) (“Transporter shall not

make a claim against a Guaranty or draw against a Letter of Credit or Deposit except to the extent

such draw is necessary to cover amounts that are due and owed by Shipper . . . and . . . have not

been timely paid by Shipper . . . .”). Midship’s breach damaged Gulfport in the amount of the

$75,600,000 drawdown against the LC, in addition to the substantial resources Gulfport has been

forced to expend in order to remedy Midship’s improper actions.

       43.     Midship’s breach is ongoing, resulting to additional incremental harm to Gulfport

each day that Midship refuses to relinquish the improperly converted LC funds.

       44.     Gulfport is entitled to recover from Midship its actual damages, as well as

applicable pre- and post-judgment interest.

                                COUNT TWO: CONVERSION

       45.     Plaintiff incorporates all of the preceding allegations as if set forth herein.

       46.     At all relevant times, the LC funds were property of the Debtors’ estate and were

to be held and controlled by Scotia Bank unless Midship drew down on the LC to cover amounts

owed and unpaid by Gulfport. Midship wrongfully exercised dominion or control over the LC

funds, thereby causing injury to Gulfport in the amount of funds improperly drawn by Midship.

Midship’s conduct constitutes conversion of property of the Debtors’ estate, and it was done with



                                                 18
          Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 19 of 24




malice that gives rise to exemplary damages. Tex. Civ. Prac. & Rem. Code Ann. §§ 41.001,

41.003.

        47.     Plaintiff seeks to recover from Midship their actual damages, exemplary damages,

and applicable pre-and post-judgment interest.

                                    COUNT THREE: FRAUD

        48.     Plaintiff incorporates all of the preceding allegations as if set forth herein.

        49.     Defendant represented to Plaintiff, in signing and agreeing to Amendment No. 4,

that it would “not make a claim against a Guaranty or draw against a Letter of Credit or Deposit

except to the extent such draw is necessary to cover amounts that are due and owed by Shipper . . .

and . . . have not been timely paid by Shipper.” See Ex. A § 3(C)(ii).

          50.   Plaintiff relied on Defendant’s contractual commitment to limit any draw against

the Letter of Credit to amounts due and unpaid by Gulfport when it opened the LC in the amount

of $75.6 million, also pursuant to the terms of the parties’ Agreement.

          51.   Contrary to Midship’s representation that it would “not make a claim against a

Guaranty or draw against a Letter of Credit or Deposit except to the extent such draw is necessary

to cover amounts that are due and owed by Shipper . . . and . . . have not been timely paid by

Shipper,” on October 2, 2020, Midship submitted a draw demand for the full amount of the LC.

        52.     Not only did Midship falsely represent that it would only draw down on the LC if

amounts were due and owed, but it also effectuated its draw on that LC on the basis of a false

statement in its Draw Demand to Scotia Bank. Midship “certifie[d]” in the Draw Demand that

“[t]he amount demanded hereby represents funds due and owing by [Gulfport] and said amount

has not been previously paid. The amount demanded, hereby, when received, will be used to

satisfy the funds due and owing by [Gulfport].” Id. But Gulfport did not owe Midship any funds

at that time.
                                                  19
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 20 of 24




       53.     Midship has not, and cannot, show that Gulfport owed Midship $75,600,000 on

October 2, 2020, or at any other time.

       54.      Plaintiff has been harmed to the extent of the funds improperly appropriated by

Midship.

       55.     Plaintiff seeks to recover from Midship their actual damages, exemplary damages,

and applicable pre-and post-judgment interest.

                  COUNT FOUR: NEGLIGENT MISREPRESENTATION

       56.     Plaintiff incorporates all of the preceding allegations as if set forth herein.

       57.     Defendant falsely represented to Scotia Bank in the October 2, 2020 Draw Demand

that the demand “represents funds due and owing by [Gulfport] and said amount has not been

previously paid. The amount demanded hereby, when received, will be used to satisfy the funds

due and owing by [Gulfport].” Ex. N.

       58.     Midship has not, and cannot, show that Gulfport owed Midship $75,600,000 on

October 2, 2020, or at any other time.

       59.     In providing the LC pursuant to the terms of the parties’ Agreement, Gulfport

justifiably relied upon Midship to ensure that any and all representations it made to Scotia Bank

would be truthful.

       60.     Midship’s representation in its Draw Demand that Gulfport owed it $75,600,000

was material and false.     Plaintiff has been harmed to the extent of the funds improperly

appropriated by Midship.

       61.     Plaintiff seeks to recover from Midship their actual damages, exemplary damages,

and applicable pre-and post-judgment interest.




                                                 20
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 21 of 24




             COUNT FIVE: TURNOVER OF PROPERTY TO THE ESTATE

                                         (11 U.S.C. § 542)

       62.     Plaintiff incorporates all of the preceding allegations as if set forth herein.

       63.     Midship’s October 2, 2020 Draw Demand was far in excess of any amounts due

and owed by Gulfport. These excess proceeds remain property of Gulfport’s estate under Section

541 of the Bankruptcy Code. In re TIC United Corp., No. 00-37234-BJH-7, 2008 WL 2437868

(Bankr. N.D. Tex. June 17, 2008).

       64.      Midship has not shown, and cannot show, that Gulfport owed $75,600,000, either

at the time of the Draw Demand or at any other time.

       65.     Plaintiff seeks to recover these wrongfully drawn funds for the benefit of the estate.

                 COUNT SIX: VIOLATION OF THE AUTOMATIC STAY

                                         (11 U.S.C. § 362)

       66.     Midship is knowingly exercising control over and is impermissibly withholding

estate property from the Debtors in the amount of $75,600,000. Such acts amount to “self-help,”

intentional interference and/or willful ignorance and violate 11 U.S.C. §§ 362(a)(3), (a)(4), (a)(5)

and/or (a)(6). Midship’s continuing exercise of control of the Debtors’ property is intentionally

taken with full knowledge of the existence of the pending bankruptcy cases. Pursuant to 11 U.S.C.

§ 105, the Debtors are entitled to recover their actual damages equal to any diminution in the

$75,600,000, plus interest and attorney’s fees.

       67.     In its latest invoices, Midship expressed its intention to “offset” portions of the

$75,600,000 it converted against future invoices purportedly due under the Agreement. Should

Midship actually attempt to offset postpetition, such “offsets” are not only not permissible under

the Agreement, but they are improper in this Circuit and would constitute an additional violation

of the automatic stay.

                                                  21
        Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 22 of 24




                                   PRAYER FOR RELIEF

       68.     WHEREFORE, by reason of the foregoing, Gulfport requests that the Court grant

the following relief:

       a. Entering a judgment that Midship breached Section III(1) of Amendment No. 4
          (amending Agreement § 3(C)(v)) by failing to limit its draw according to the
          requirements of the contract;

       b. Entering a judgment awarding both actual and exemplary damages: actual damages in
          the amount of $75,600,000, less any amounts equal to any and all money, obligations,
          and/or liabilities incurred by Gulfport and owed to Midship, punitive and exemplary
          damages in accordance with Tex. Civ. Prac. & Rem. Code Ann. § 41.003.

       c. Entering an order for any and all declaratory relief necessary and proper to enforce the
          parties’ rights in relation to the aforementioned Agreement in the context of the pending
          chapter 11 proceedings.




                                               22
      Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 23 of 24




Houston, Texas
November 16, 2020

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
Richard A. Howell (TX Bar No. 24056674)           Edward O. Sassower, P.C.
Veronica A. Polnick (TX Bar No. 24079148)         Steven N. Serajeddini, P.C. (pro hac vice pending)
Cameron A. Secord (TX Bar No. 24093659)           601 Lexington Avenue
1401 McKinney Street, Suite 1900                  New York, New York 10022
Houston, Texas 77010                              Telephone:      (212) 446-4600
Telephone:      (713) 752-4200                    Facsimile:      (212) 446-4800
Facsimile:      (713) 752-4221                    Email:          edward.sassower@kirkland.com
Email:          mcavenaugh@jw.com                                 steven.serajeddini@kirkland.com
                rahowell@jw.com
                vpolnick@jw.com                   -and-
                csecord@jw.com
                                                  Christopher S. Koenig (pro hac vice pending)
Proposed Co-Counsel for the Debtors and           300 North LaSalle Street
Debtors in Possession                             Chicago, Illinois 60654
                                                  Telephone:       (312) 862-2000
                                                  Facsimile:       (312) 862-2200
                                                  Email:           chris.koenig@kirkland.com

                                                  -and-

                                                  Daniel T. Donovan, P.C. (pro hac vice pending)
                                                  Bridget K. O’Connor, P.C. (pro hac vice pending)
                                                  Alexandra I. Russell (pro hac vice pending)
                                                  1301 Pennsylvania Avenue, N.W.
                                                  Washington, D.C. 20004
                                                  Telephone:     (202) 389-5000
                                                  Facsimile:     (202) 389-5200
                                                  Email:         daniel.donovan@kirkland.com
                                                                 bridget.oconnor@kirkland.com
                                                                 alexandra.russell@kirkland.com

                                                  Proposed Co-Counsel for the Debtors and Debtors in
                                                  Possession




                                             23
       Case 20-03465 Document 1 Filed in TXSB on 11/16/20 Page 24 of 24




                                  Certificate of Service

       I certify that on November 16, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                  /s/ Matthew D. Cavenaugh
                                                  Matthew D. Cavenaugh
